              Case 9:18-bk-03475-FMD       Doc 24     Filed 10/25/19    Page 1 of 2




                         UNITED STATES BANKRUPTCY COURT
                            MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION
                                 www.flmb.uscourts.gov


In re:                                                     Case No. 9:18-bk-03475-FMD
                                                           Chapter 13
Shaina Morgan Pleeter

        Debtor.
_____________________/

                       TRUSTEE'S MOTION TO DISMISS FOR
               FAILURE TO COMPLY WITH ORDER CONFIRMING PLAN

     A preliminary hearing in this case will be held on November 14, 2019 at 2:15 pm
     before the Honorable Caryl E. Delano, United States Bankruptcy Judge, in
     Courtroom E, Room 4-102, 2110 First Street, Ft. Myers, Florida to consider and
     act upon this matter.

         COMES NOW, JON M. WAAGE, the Chapter 13 Standing Trustee, hereby moves for

the entry of an Order of Dismissal, without prejudice, and in support thereof would state as

follows:

         1.     The current Debtor’s Petition for Relief under Chapter 13 of the Bankruptcy Code

was filed on April 27, 2018.

         2.     On December 11, 2018 the Court entered an Order Confirming Debtor’s Plan.

The Order Confirming Plan provided in part that the Debtor must commit all tax returns and

refunds to the Plan each year during the applicable plan period beginning with tax year 2018.

         3.     It appears as though the Debtor has failed to comply with the Order Confirming

Plan to provide her 2018 federal income tax return and any refund she might have received.

Failure to turn over the return and any refund may result in a dismissal of your case for

failure to comply with the Court Order.
              Case 9:18-bk-03475-FMD       Doc 24    Filed 10/25/19     Page 2 of 2




       WHEREFORE, the Trustee respectfully requests that the Court enter an Order of

Dismissal, without prejudice, together with such other and further relief as the Court deems just

and proper.

                                                    /s/ Jon M. Waage
                                                    Jon M. Waage
                                                    Chapter 13 Standing Trustee
                                                    Post Office Box 25001
                                                    Bradenton, Florida 34206-5001
                                                    Phone: (941) 747-4644
                                                    Fax:     (941) 750-9266


                               CERTIFICATE OF SERVICE
       I HEREBY CERTIFY that a true and correct copy of the foregoing Trustee’s Motion to
Dismiss was furnished electronically by CM/ECF services and/or by U.S. Mail to Shaina
Morgan Pleeter, Debtor, 579 97th Ave. N., Naples, FL 34108 and Jonathan Tolentino,
Esquire, Attorney for Debtor, 501 Goodlette Rd., Ste. D-100, Naples, FL 34102 this 25th day of
October 2019.

                                                    /s/ Jon M. Waage
                                                    Jon M. Waage

JMW/sn




                                               2
